21-22063-rdd        Doc 55    Filed 04/13/21 Entered 04/13/21 09:27:39            Main Document
                                           Pg 1 of 2


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

 In re:                                             Chapter 11

 GREYLOCK CAPITAL ASSOCIATES,                       Case No. 21-22063 (RDD)
 LLC,
                                                    (Subchapter V)
                         Debtor.

                        ORDER DISMISSING CHAPTER 11 CASE

          Upon the motion (the “Motion”) of the debtor and debtor in possession herein (the

“Debtor”) for an order pursuant to 11 U.S.C. § 1112(b) dismissing this chapter 11 case; and the

Debtor having entered into Stipulations with its two largest creditors, 285 Madison Owner LLC

and John Maguire (ECF Doc. #45-2 and #45-3), providing for full payment of their respective

prepetition claims following the dismissal of this chapter 11 case; and there being due and

sufficient notice of the Motion; and upon the record of the hearing held by the Court on the Motion

on April 12, 2021 and all of the proceedings herein; and there being no objections to the Motion;

and after due deliberation the Court having found that (a) the Debtor has demonstrated good and

sufficient cause to dismiss this case and (b) dismissal of this case, rather than its conversion to a

case under chapter 7 of the Bankruptcy Code, is in the best interests of creditors and, to the extent

relevant, the Debtor’s interest holder(s); now, therefore, it is hereby

          ORDERED, that the Motion is granted as provided herein; and it is further

          ORDERED, that this case is dismissed, effective immediately, pursuant to 11 U.S.C. §

1112(b); and it is further

          ORDERED, that the Debtor shall pay the allowed fees and expenses of the Subchapter V

trustee herein within two (2) business day following allowance thereof; and it is further

          ORDERED, the Court shall retain jurisdiction to consider all matters related to the

interpretation or enforcement hereof.
21-22063-rdd    Doc 55   Filed 04/13/21 Entered 04/13/21 09:27:39     Main Document
                                      Pg 2 of 2



Dated: White Plains, New York
       April 13, 2021
                                             /s/Robert D. Drain
                                             Honorable Robert D. Drain
                                             United States Bankruptcy Judge




                                         2
